Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20        PageID.1706     Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

         MICHAEL POWELL, ET AL.,

                 Plaintiffs,
                                                     Case No. 20-cv-11023
                     v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
         JOCELYN BENSON, ET AL.,

             Defendants.
    ______________                     /

      OPINION AND ORDER GRANTING PROPOSED PLAINTIFF-
   INTERVENOR MARYANN MURAD’S MOTION TO INTERVENE [#70]

                                  I. INTRODUCTION

       On April 24, 2020, Plaintiffs Michael Powell and Fred Wurtzel filed suit

 against Jocelyn Benson, the Michigan Secretary of State, and Jonathan Brater, the

 Michigan Director of Elections. See ECF No. 1. In Plaintiffs’ First Amended

 Complaint, they added Plaintiff National Federation of the Blind of Michigan and

 alleged that Plaintiffs were denied the ability to privately and independently vote by

 absentee ballot in violation of the Americans with Disabilities Act (“ADA”) and the

 Michigan Persons with Disabilities Civil Rights Act (“PDCRA”). See ECF No. 13,

 PageID.117.


       After preliminary litigation related to Plaintiffs’ temporary restraining order

 motion, the parties entered into a Consent Decree on May 19, 2020 that set forth


                                           1
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20      PageID.1707    Page 2 of 15




 voting procedures for visually impaired individuals for the upcoming Michigan

 elections in August and November. See ECF No. 31.

       Presently before the Court is a Motion to Intervene by Proposed Plaintiff-

 Intervenor Maryann Murad. ECF No. 70. The matter is fully briefed. See ECF Nos.

 78, 80. Upon review of the parties’ submissions, the Court concludes that oral

 argument will not aid in the disposition of this matter. Therefore, the Court will

 resolve the instant motion on the briefs. See E.D. Mich. L.R. § 7.1(f)(2). For the

 reasons that follow, the Court will GRANT the Motion to Intervene by Proposed

 Plaintiff-Intervenor Maryann Murad [#70].

                                  II. BACKGROUND

       On May 19, 2020, the parties entered into a Consent Decree wherein

 Defendants agreed to acquire a remote accessible vote-by-mail system (“RAVBM”)

 and implement the technology for use in the August 2020 and November 2020

 elections. ECF No. 31, PageID.341. The Consent Decree also provided that, if

 unforeseen circumstances occurred preventing implementation of the RAVBM

 system for the August 2020 election, Defendants were required to “inform plaintiffs

 immediately and no later than June 29.” Id. If said unforeseen circumstances

 occurred, Defendants were further required to implement an expansion of the

 Uniformed and Overseas Citizens Absentee Voting Act (“UOCAVA”) voting

 system for use by people with print disabilities. Id.


                                           2
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20         PageID.1708    Page 3 of 15




       On June 29, 2020, Plaintiffs filed a Motion to Enforce Consent Decree and for

 Civil Contempt, alleging, among other things, that Defendants did not act in good

 faith to implement the RAVBM system for the August 2020 election. See ECF No.

 33. The parties continue to engage in discovery on this matter. On July 15, 2020,

 Plaintiffs filed a motion for a status conference after learning that blind individuals

 had encountered difficulty completing the accessible absentee ballot application

 using Apple VoiceOver screen reader technology. ECF No. 56, PageID.1002.

       Proposed Plaintiff-Intervenor Maryann Murad is a blind registered voter in

 the state of Michigan who relies on Apple VoiceOver technology “to review and

 complete documents electronically.” ECF No. 70, PageID.1374. On July 11, 2020,

 Murad downloaded an application for an accessible absentee ballot from the

 Michigan Secretary of State website. Id. However, as discussed during the July 21,

 2020 status conference, the accessible absentee ballot application was not

 compatible with Apple VoiceOver at the time Murad downloaded it. Id. Defendants

 addressed the deficiency by making the application accessible via HTML on July

 29, 2020. Id.

       Due to the delay in the application’s accessibility, as well as the state’s

 advisement that voters “should not risk mailing in their ballots because of mail

 delays,” Murad states that she was forced to complete a standard absentee ballot. Id.




                                           3
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20          PageID.1709     Page 4 of 15




 at PageID.1375-1376. This required the assistance of a family member, precluding

 her ability to vote privately or independently. Id.

                                IV. LAW AND ANALYSIS

        Proposed Plaintiff Maryann Murad seeks to intervene as a matter of right

 pursuant to Federal Rule of Civil Procedure 24(a), or, in the alternative, to intervene

 by permission pursuant to Federal Rule of Civil Procedure 24(b). Rule 24(a)(2)

 states in relevant part:

        On timely motion, the court must permit anyone to intervene who . . .
        claims an interest relating to the property or transaction that is the
        subject of the action, and is so situated that disposing of the action may
        as a practical matter impair or impede the movant’s ability to protect its
        interest, unless existing parties adequately represent that interest.

 Fed. R. Civ. P. 24(a)(2). A movant must satisfy four elements before intervention

 as of right will be granted: “(1) timeliness of the application to intervene, (2) the

 applicant’s substantial legal interest in the case, (3) the impairment of the applicant’s

 ability to protect that interest in the absence of intervention, and (4) inadequate

 representation of that interest by parties already before the court.” Michigan State

 v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997).

        In the alternative, Murad argues she may permissively intervene under Rule

 24(b)(1). Rule 24(b)(1) states:

        On a timely motion, the court may permit anyone to intervene who . . .
        has a claim or defense that shares with the main action a common
        question of law or fact.


                                            4
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20          PageID.1710     Page 5 of 15




 Fed. R. Civ. P. 24(b)(1)(B). “To intervene permissively, a proposed intervenor must

 establish that the motion for intervention is timely and alleges at least one common

 question of law or fact.” United States v. Michigan, 424 F.3d 438, 445 (6th Cir.

 2005). “Once these two requirements are established, the district court must then

 balance undue delay and prejudice to the original parties, if any, and any other

 relevant factors to determine whether, in the court’s discretion intervention should

 be allowed.” Id.

       The Court will address each of Murad’s arguments to intervene in turn.

       A. Intervention by Right

       To intervene in this action as of right, Murad must meet the requirements set

 out by Rule 24(a)(1). The Sixth Circuit has determined that intervention as a matter

 of right is proper when proposed intervenors demonstrate that the following four

 criteria have been met:

       (1) that the motion to intervene was timely; (2) that they have a
       substantial legal interest in the subject matter of the case; (3) that their
       ability to protect that interest may be impaired in the absence of
       intervention; and (4) that the parties already before the court may not
       adequately represent their interest.

 Grutter v. Bollinger, 188 F.3d 394, 398 (6th Cir. 1999) (internal citation omitted).

 “The proposed intervenor must prove each of the four factors; failure to meet one of

 the criteria will require that the motion to intervene be denied.” United States v.




                                            5
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20       PageID.1711     Page 6 of 15




 Michigan, 424 F.3d 438 (6th Cir. 2005) (quoting Grubbs v. Norris, 870 F.2d 343,

 345 (6th Cir. 1989)).

       Murad asserts in her Motion that she can establish each of the four factors for

 intervention as a matter of right. ECF No. 70, PageID.1376. The Court will analyze

 the required criteria under Rule 24(a) below.

              1. Timeliness
       Murad asserts that her Motion is timely because she filed within weeks of her

 purported injury, which arose out of Defendants’ alleged failure to comply with the

 terms of the Consent Decree. ECF No. 70, PageID.1379. Defendants contest the

 timeliness of the Motion, arguing that Murad should not be able to intervene and

 state a new claim in a closed case undergoing contempt proceedings. ECF No. 78,

 PageID.1485.

       The determination of whether a motion to intervene is timely should be

 evaluated in the context of all relevant circumstances. See Bradley v. Milliken, 828

 F.2d 1186, 1191 (6th Cir. 1987). Timeliness is a matter within the sound discretion

 of the district court. NAACP v. New York, 413 U.S. 345, 365 (1973); Stotts v.

 Memphis Fire Dep’t, 679 F.2d 579, 582 (6th Cir. 1982). The Sixth Circuit has held

 that the following factors should be considered:

           (1) the point to which the suit has progressed; (2) the purpose for
           which intervention is sought; (3) the length of time preceding the
           application during which the proposed intervenors knew or should
           have known of their interest in the case; (4) the prejudice to the

                                          6
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20         PageID.1712     Page 7 of 15




           original parties due to the proposed intervenors' failure to promptly
           intervene after they knew or reasonably should have known of their
           interest in the case; and (5) the existence of unusual circumstances
           militating against or in favor of intervention.

 Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). “If the litigation has

 ‘made extensive progress in the district court before the appellants moved to

 intervene’ then this factor weighs against intervention.” U.S. v. Tennessee, 260 F.3d

 587, 592 (6th Cir. 2001) (citing NAACP, 413 U.S. at 366).

       Here, the factors weigh in favor of finding Murad’s proposed intervention

 timely. First, the Court must look at the point to which the lawsuit has progressed.

 Jansen, 904 F.2d at 340. Murad asserts that “it has been less than four months since

 the Complaint [] was filed” and discovery has only recently started for the contempt

 matter. ECF No. 70, PageID.1379. However, Defendants note that the Consent

 Decree was a final order that closed this case, so the limited subject matter of the

 current proceedings do not support third-party intervention at this time. ECF No.

 78, PageID.1486.

       While intervention is sought more frequently in open cases, Murad points to

 Sixth Circuit case law holding that “courts often permit intervention even after final

 judgment . . . to participate in future remedial proceedings[.]” United States v. City

 of Detroit, 712 F.3d 925, 932 (6th Cir. 2013). Defendants recognize that City of

 Detroit bears relevance to the instant case, acknowledging that “Plaintiffs’ motion

 to enforce the consent decree and for contempt would constitute a post-judgment

                                           7
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20          PageID.1713    Page 8 of 15




 remedial proceeding in which Murad could seek to intervene.” ECF No. 78,

 PageID.1485-1486. The Court agrees with Defendants’ conclusion and finds that

 Murad’s intervention is timely, despite the fact that the Consent Decree formally

 closed the case in May.

       The remaining factors also indicate that Murad’s motion is timely. As to her

 purpose under the second prong, Murad seeks to intervene to assert her rights under

 the ADA after Defendants’ purported failure to comply with the Consent Decree

 resulted in the unavailability of the RAVBM system. Without the RAVBM system,

 the absentee ballot application for the August election was partially inaccessible and

 Murad was unable to vote independently using her default screen reader technology,

 Apple VoiceOver. Given these facts, Murad has demonstrated a sufficient “purpose

 for which intervention is sought[.]” Jansen, 904 F.2d at 340.

       Under the third timeliness factor, the Court looks at “the length of time

 preceding the [movant’s] motion to intervene, during which they knew, or should

 have known, of their interest in the case.” Stupak-Thrall v. Glickman, 226 F.3d 467,

 475 (6th Cir. 2000). An intervenor whose “interests may be impaired by the outcome

 of the litigation is obligated to seek intervention as soon as it is reasonably apparent

 that [she] is entitled to intervene.” U.S. v. Tennessee, 260 F.3d 587, 594 (6th Cir.

 2001) (internal citations omitted).




                                            8
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20         PageID.1714     Page 9 of 15




       As discussed above, Murad’s injury did not occur until the August 2020

 election as a result of the issues surrounding the Consent Decree and RAVBM

 implementation. She filed the instant motion within two weeks of the election; it is

 clear that she sought “intervention as soon as it [was] reasonably apparent” that she

 could intervene. Tennessee, 260 F.3d at 594. While Defendants argue that Murad

 had at least a month to file the motion, and that “this was undue delay,” other courts

 in this district have found that delays longer than a month have still satisfied this

 timeliness factor. See United States v. Marsten Apartments, Inc., 175 F.R.D. 265,

 268 (E.D. Mich. 1997) (finding that a two month delay “was not a significant length

 of time between the period the proposed intervenors knew of their claims and the

 time they filed their motion to intervene.”). Thus, the third factor weighs in favor of

 timeliness as well.

       Fourth, the Court looks to the prejudice caused by the proposed intervenor’s

 failure to promptly intervene after they knew or reasonably should have known of

 their interest in the case. Jansen, 904 F.2d at 340. The proper focus of this factor is

 “the prejudice caused by the untimeliness, not the intervention itself.” City of

 Detroit, 712 F.3d at 933 (emphasis in original) (internal citation omitted). The Court

 finds that the parties will not be substantially prejudiced by Murad’s intervention in

 the instant action, as both her injury and her filing occurred only a few weeks after

 the August election. Defendants argue that they will be prejudiced because they


                                           9
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20        PageID.1715      Page 10 of 15




 have already exchanged written discovery and noticed depositions for the contempt

 proceedings. ECF No. 78, PageID.1487. But even if “some additional discovery

 may need to be taken, this alone is insufficient to establish prejudice.” Marsten

 Apartments, Inc., 175 F.R.D. at 268. Accordingly, the Court finds that Defendants

 will not be unduly prejudiced by allowing intervention under this factor.

       As to the fifth and final factor, the Court may address any unusual

 circumstances that weigh in favor of or against granting a motion to intervene.

 Jansen, 904 F.2d at 340. Here, there are no unusual circumstances that factor into

 the Court’s decision.    Therefore, after considering the context of all relevant

 circumstances, the Court finds that each of the factors weighs in favor of finding

 Murad’s proposed intervention timely.

              2. Substantial Legal Interest

       The Sixth Circuit has “opted for a rather expansive notion of the interest

 sufficient to invoke intervention of right.” Miller, 103 F.3d at 1245; see also Bradley

 v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987) (“[T]his court has acknowledged

 that ‘interest’ is to be construed liberally.”). Furthermore, an intervenor need not

 have the same standing necessary to initiate a lawsuit. Id. “The inquiry into the

 substantiality of the claimed interest is necessarily fact-specific.” Id. Generally,

 “the rules governing intervention are ‘construed broadly in favor of the applicants.’”

 Id. at 1246 (quoting Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th


                                           10
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20          PageID.1716   Page 11 of 15




 Cir. 1995)). However, at the very least, the interest “must be significantly

 protectable.” Grubbs v. Norris, 870 F.2d 343, 346 (6th Cir. 1989) (citing Donaldson

 v. United States, 400 U.S. 517, 531 (1971)).

       Here, the Court agrees with Murad’s assertion that she has “a substantial legal

 interest in protecting her right to vote privately and independently, in the same

 manner as non-disabled voters.” ECF No. 70, PageID.1380. Defendants do not

 dispute this statement, but instead question whether her interest is substantial in

 specific relation to the contempt proceedings, as opposed to her interest at the outset

 of the case. ECF No. 78, PageID.1488. However, Murad’s interest in this litigation

 arose from the Defendants’ purported failure to comply with the Consent Decree,

 which is the subject of the contempt proceedings. Especially given the broad

 interpretation of this prong by various circuit courts, it is evident that Murad has

 established her substantial legal interest in this matter.

              3. Impairment of Interest

       To meet the third factor of the intervention analysis, “a would-be intervenor

 must show only that impairment of [her] substantial legal interest is possible if

 intervention is denied.” Miller, 103 F.3d at 1247. “This burden is minimal.” Id.

       The parties disagree as to whether Murad’s substantial legal interest will be

 impaired if her intervention motion is denied. Defendants aver that “her interests

 are protected by the Consent Decree itself and any order the Court issues on the


                                            11
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20          PageID.1717     Page 12 of 15




 motion to enforce and for contempt.” ECF No. 78, PageID.1488. In contrast, Murad

 emphasizes that her legal interests may be impacted because (1) an adverse ruling in

 this matter could affect her ability to enforce her rights in a separate case and (2) she

 seeks relief from past injury, unlike the prospective injunctive relief sought by

 Plaintiffs. ECF No. 70, PageID.1381. The Sixth Circuit has acknowledged “that

 potential stare decisis effects can be a sufficient basis for finding an impairment of

 an interest,” as Murad claims here. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997)

 (citing Linton v. Commissioner of Health & Env't, 973 F.2d 1311, 1319 (6th

 Cir.1992) (italicization added)). Accordingly, the Court finds that Murad has shown

 an impairment of her substantial legal interests is plausible, therefore meeting her

 burden to satisfy the third factor.

              4. Inadequate Representation

       “Although a would-be intervenor is said to shoulder the burden with respect

 to establishing that its interest is not adequately protected by the existing parties to

 the action, this burden ‘is minimal because it is sufficient that the movant[ ] prove

 that representation may be inadequate.’” Miller, 103 F.3d at 1247 (quoting Linton

 973 F.2d at 1319). “One is not required to show that the representation will in fact

 be inadequate.” Id. In Miller, the Sixth Circuit found that “it may be enough to

 show that the existing party who purports to seek the same outcome will not make

 all of the prospective intervenor’s arguments.” Id.


                                            12
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20        PageID.1718     Page 13 of 15




       Here, Murad has met her minimal burden to demonstrate the current

 Plaintiffs’ representation may be inadequate to protect her interests. Defendants

 correctly note that Plaintiffs and Murad both seek to ensure enforcement of the terms

 of the Consent Decree. ECF No. 78, PageID.1489. However, the potential for

 Murad’s inadequate representation rests with the relief sought by each party; while

 Plaintiffs seek prospective injunctive relief, Murad seeks monetary damages for

 prior injury. As a result, it is anticipated that Murad’s arguments will diverge from

 those by the existing parties, as Plaintiffs are not seeking traditional redress from a

 previous harm. Accordingly, Murad has made a sufficient showing as to the fourth

 and final intervention factor.

        Therefore, under the circumstances of this case, the Court concludes that

 Murad has satisfied the four elements required under Rule 24(a) and is entitled to

 intervention as of right in this matter.

       B. Permissive Intervention

       The decision to grant permissive intervention rests with the discretion of the

 Court. American Special Risk Ins. Co. ex rel. South Macomb Disposal Authority v.

 City of Centerline, 69 F. Supp. 2d 944, 955 (E.D. Mich. 1999). “In exercising its

 discretion, the court shall consider whether intervention will unduly delay or

 prejudice the adjudication of the rights of the original parties.” Fed. R. Civ. P.




                                            13
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20        PageID.1719    Page 14 of 15




 24(b)(3). In order to intervene permissively, the proposed intervenor must establish

 at least one common question of law or fact. Michigan, 424 F.3d at 445.

       As discussed supra, Murad has demonstrated that she has an interest in the

 current litigation. Whether Defendants failed to abide by the terms of the Consent

 Decree, subsequently causing injury to individuals with print disabilities like Murad,

 presents a question of law common to the action. The Court finds that even if Murad

 could not intervene as of right, she may be permitted to intervene under Rule

 24(b)(3).

                                  IV. CONCLUSION

       For the reasons discussed herein, the Court will GRANT the Motion to

 Intervene by Proposed Plaintiff-Intervenor Maryann Murad [#70].             Plaintiff-

 Intervenor Murad must file her Complaint by September 7, 2020. Defendants must

 respond to the Complaint by September 17, 2020.


       IT IS SO ORDERED.



                                        s/Gershwin A. Drain__________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

 Dated: September 2, 2020




                                          14
Case 2:20-cv-11023-GAD-MJH ECF No. 87 filed 09/02/20     PageID.1720       Page 15 of 15




                          CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              September 2, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         15
